Citation Nr: 0938992	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-09 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether an overpayment of disability compensation benefit 
payments in the calculated amount of $10,569 was properly 
created.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1974 to August 1998.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2006 
decision by the Committee on Waivers and Compromises at the 
Waco, Texas, Regional Office (RO) of the Department of  
Veterans Affairs (VA).  In April 2009, the Veteran testified  
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  In May 2005, the Veteran was incarcerated in Florida.  

2.  Later that month, a warrant was issued by a Texas court 
for the Veteran's appearance on another charge.  

3.  In July 2006, VA retroactively terminated the Veteran's 
disability compensation benefits under the "fugitive felon" 
provisions of 38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n)(2), 
effective May 2005.  

4.  In a March 2008 letter, the judge in the Veteran's Texas 
case stated that the court was aware of the Veteran's Florida 
incarceration and that the Veteran had never been considered 
a "fugitive felon" by the court.


CONCLUSION OF LAW

It is not shown that from May 2005 to July 2006 the Veteran 
was a fugitive felon; the overpayment resulting from 
discontinuance of his disability compensation benefits for 
that period of time was improperly created.  38 U.S.C.A. § 
5313B (West 2002 & Supp. 2009), 38 C.F.R. § 3.665(n)(2) 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The VCAA notification procedures, however, do 
not apply in waiver cases.  Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  It is significant to note that chapter 53 
of title 38, U.S. Code (which governs waiver requests) 
contains its own decision notice provisions.  All relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained.

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") has 
held that when the validity of a debt is challenged, a 
threshold determination must be made on that question prior 
to a decision on waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 
1.911(c).  

VA law provides that the effective date of reduction or 
discontinuance of an award of pension, compensation, or 
dependency and indemnity compensation for a payee or 
dependent based upon an administrative error shall be the 
date of the last payment on an erroneous award based solely 
on administrative error or error in judgment.  38 U.S.C.A.  § 
5112(b); 38 C.F.R. § 3.500(b).  

A veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  The term fugitive felon means a person who is a 
fugitive by reason of: (A) Fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or 
an attempt to commit an offense, which is a felony under the 
laws of the place from which the person flees. (B) Violating 
a condition of probation or parole imposed for commission of 
a felony under Federal or State law.  38 U.S.C.A. § 5313B; 38 
C.F.R. § 3.665(n)(2).

While "fugitive" is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th 
Ed. 2004) defines "fugitive" as a person who flees or 
escapes; a  refugee; or as a criminal suspect or a witness in 
a criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or by 
hiding.  

In this case, the Veteran was awarded VA disability 
compensation benefits in 1999.  

In May 2005, the Veteran was arrested and jailed in Florida.  
Later that month, a warrant was issued by a Texas court for 
the Veteran's appearance on another charge.  

In July 2006, VA retroactively terminated the Veteran's 
disability compensation benefits under the "fugitive felon" 
provisions of 38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n)(2), 
effective May 2005.

In October 2007, the Veteran was released from incarceration 
in Florida.  He returned to Texas.

In a March 2008 letter, the judge in the Veteran's Texas case 
stated that the Veteran:

made a bond to secure his appearance in 
court.  [The Veteran] complied with all 
conditions of bond and appeared for all 
court settings in my court.  In May of 
2005, I was advised that [the Veteran] 
was incarcerated in the State of Florida.  
At that time, I held his bond 
insufficient . . .  

This court's acting of holding the bond 
insufficient was done solely to 
accomplish the hold [for the Texas case 
once he was released from Florida] as 
well as to ensure, as a procedural 
matter, that [the Veteran] would receive 
all the back time credit to which he was 
entitled in the Texas case while 
incarcerated in Florida.  As such, [the 
Veteran] was never considered a 
"fugitive felon" by this court.

When the Texas warrant was issued, the Veteran was 
incarcerated in Florida.  The Texas court was aware of this 
fact, and, as clarified by the district court judge, never 
considered the Veteran to be a fugitive felon.  Clearly, the 
Veteran was not a "fugitive" at any point in time during 
the period of the overpayment.

As the Veteran is not shown to have been a fugitive felon 
from May 2005 to July 2006, the discontinuance of his 
disability compensation payments for that period of time was 
not warranted.  Hence, the creation of an overpayment in the 
calculated amount of $10,569 resulting from the retroactive 
discontinuance of compensation benefits was improper, and the 
Veteran's appeal is granted.  As the alleged overpayment was 
improperly created, the issue of waiver of recovery of the 
debt is now moot. 


ORDER

An overpayment of disability compensation benefit payments in 
the calculated amount of $10,569 was not properly created; 
the appeal is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


